Citation Nr: 1454325	
Decision Date: 12/10/14    Archive Date: 12/16/14

DOCKET NO.  10-06 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a temporary total disability rating for convalescence (TTDC) based on surgical or other treatment necessitating convalescence.

2.  Entitlement to an increased disability rating for the service-connected bilateral plantar calluses, currently evaluated at zero percent disabling, for the post-operative left 5th metatarsal head resection with scar.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. A. Hoffman, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1974 to October 1986. 

This matter comes before the Board of Veterans, Appeals (Board) from a May 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Board has reviewed the evidence of record, including the Veteran's electronic VA folders (Virtual and VBMS) and determined that they now contain additional VA medical evidence subsequent to the November 2012 SOC.  The Veteran's representative waived review of the newly submitted evidence by the agency of original jurisdiction.  See 38 C.F.R. § 20.1304(c) (2014).  The Board, thus, will consider such evidence in the adjudication of this appeal.

The issue of entitlement to an increased rating for service-connected bilateral plantar calluses is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's June 2008 surgery, left fifth metatarsal head resection, with debridement of callus from left sub-5th metatarsal head, was treatment for his service-connected bilateral plantar calluses, previously service-connected as plantar warts.

2.  The evidence indicates that the surgery necessitated one month or more convalescence. 





CONCLUSION OF LAW

The criteria for a temporary total convalescent rating for the Veteran's surgery, left fifth metatarsal head resection with debridement of callus from left sub-5th metatarsal head, are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.30 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

In light of the favorable determinations contained herein regarding TTDC, further development with regard to VA's duties to notify and assist as set forth by the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540 (1991).

II.  History, Legal Criteria, and Analysis

On June 25, 2008, the Veteran underwent surgery, including resection of the metatarsal head of the left 5th digit, with debridement of the callus.  That same month, he filed a claim for temporary total disability related to this surgery.  

Under 38 C.F.R. § 4.30, total ratings will be assigned if treatment of a service-connected disability results in surgery necessitating at least one month of convalescence, or surgery with severe postoperative residuals such as incompletely healed surgical wounds, therapeutic immobilization of a major joint, the necessity for house confinement or the necessity for continued use of a wheelchair or crutches. 

As stated, the Veteran's surgery was June 25, 2008.  A post operation VA evaluation dated the day of the surgery noted that the Veteran was to follow up in two days.  On June 27, a treatment record noted that the Veteran was doing well, had no events, and minimal swelling.  His dressing was changed and he was provided a prescription for Vicodin.  The Veteran was advised to return to the clinic in 10 days for suture removal.  On July 11, the Veteran returned to the clinic; his incision was healed, the sutures were intact, and there was minimal swelling.  His sutures were removed, and he was discharged from the clinic.  There is no evidence that the Veteran required additional follow up care.  

In a September 2008 VA detailed examination, the Veteran reported that his left foot had improved since surgery, voiced no complaints, and the examiner stated the Veteran had no impairments.  The examiner also amended the previous diagnosis of plantar warts to bilateral plantar calluses, and noted that the Veteran's daily activity was not affected by his foot condition.

As an initial matter, service connection was established for bilateral plantar warts in October 1986.  As a result of the September 2008 VA examination noted above, the 1986 plantar wart diagnosis was changed to bilateral plantar calluses.  While this is a change in diagnosis, the RO accepted the 2008 amended bilateral plantar calluses diagnosis as part and parcel of the 1986 service-connected disability.  The surgery, therefore, satisfies the first element of 38 C.F.R. § 4.30, which requires treatment of a service-connected disability.  However, it is apparent from the evidence that there was no therapeutic immobilization of a major joint, or the necessity for continued use of a wheelchair or crutches, or that the Veteran was confined to his home, or suffered severe postoperative residuals.  Therefore, the only issue for the Board under 38 C.F.R. § 4.30 is whether the Veteran's service-connected surgery required at least one month of convalescence.   

As the Court of Appeals for Veterans Claims (CAVC) explained in Felden v. West, 11 Vet. App. 427, 430 (1998) (then called the Court of Veterans Appeals):

Convalescence is "the stage of recovery following an attack of disease, a surgical operation, or an injury." DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 374 (28th ed.1994). The word recovery means "the act of regaining or returning toward a normal or healthy state." WEBSTER'S MEDICAL DESK DICTIONARY 606 (1986). ... [T]he term convalescence does not necessarily entail in-home recovery.  

Of record is a June 2009 opinion of the Veteran's treating VA podiatrist, who also performed the initial surgery.  In that document, the podiatrist opined about a typical healing period for a procedure similar to the Veteran's June 2008 surgery, noting that "complete recovery from this procedure would take months as swelling would be ongoing and soft tissue would need a minimal [sic] of 6 weeks to heal."

In Felden v. West, supra, the CAVC noted that "[e]ntitlement to a TTDC must be 'established by report at hospital discharge . . . or outpatient release[,]'" and that the "preposition at means 'on or close to the time . . . of.'" The report of entitlement to TTDC, therefore, "must be temporally located near a discharge or release of the claimant."  Id.  The Court concluded, "entitlement to a TTDC requires that a report, rendered near the time of a hospital discharge or an outpatient release, indicate that a surgical procedure had been performed that would require at least one month for the [V]eteran to return to a healthy state[,]" or, that the requirement could be met by a later medical opinion, close to the time of discharge or release, explaining the length of the required period of convalescence.  Id.  

In this case, there is not a report at the time of the Veteran's discharge establishing at least one month for the Veteran to return to a healthy state, and thus no clear entitlement to TTDC.  Rather, there is the June 2009 statement by the VA podiatrist who performed the surgery, nearly a year prior.  

The Board finds that the evidence is at least in equipoise as to whether the Veteran's service-connected surgery required at least one month of convalescence.  In support of his claim is the June 2009 statement by the VA podiatrist, who performed the surgery, that the Veteran would need a minimum of six weeks to heal.  Against the claim are the lack of report at the Veteran's discharge from surgery regarding convanlescence, the July 2008 post operation evaluation (which is also by the VA podiatrist who performed the surgery), and the September 2008 VA examination.  The Board notes, however, that the June 2008 discharge report, July 2008 post operation evaluation, and the June 2009 statement are all from the same VA podiatrist.  In making his last in time June 2009 statement, the VA podiatrist, presumably, was familiar with the Veteran's condition given his previous involvement in the Veteran's treatment, as well as his previous June 2008 discharge report and July 2008 post operation evaluation.   The Board, therefore, finds the VA podiatrist's June 2009 statement is a clarification of the record regarding the need for at least six weeks convalescence, and is, in essence, a report at the time of the Veteran's discharge, consistent with 38 C.F.R. § 4.30.  

Further, the Board finds the evidence offered by the VA podiatrist more probative than the September 2008 VA examination evidence, which was provided by a different examiner.  Specifically, the September 2008 VA examination is over two months from the surgery at issue in this case, well outside of the stated recovery period, so it is not surprising that the Veteran's foot was noted to be well-healed and not causing any problems.  While the July 2008 record notes that he was doing well, it also documents a prescription for Vicodin, a powerful narcotic, which would indicate that the Veteran was experiencing a fair amount of pain during his healing process.  This evidence, when coupled with the 2009 opinion, supports a finding that the Veteran's surgery required at least six weeks of convalescence.  Therefore, the Board finds that a temporary total evaluation is warranted for resection of the Veteran's metatarsal head of the left 5th digit, with debridement of the callus.  38 C.F.R. § 4.30.  

ORDER

A temporary total evaluation because of treatment for service-connected bilateral plantar calluses disability requiring convalescence is granted.  


REMAND

The Veteran asserts that he is entitled to an increased rating for his service-connected bilateral plantar calluses, currently rated zero percent disabling.  As explained below, the Veteran has not been provided the required VCAA notice regarding his claim.      

When VA receives a complete or substantially complete application for benefits, it will notify the Veteran of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).  VA must also provide the Veteran with information regarding how VA determines effective dates and disability ratings are determined.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

To comply with the VCAA, notice must be provided in a notification letter and cannot be cobbled together out of unrelated decisional and post-decisional documents, such as rating decisions, statements of the case (SOCs), or supplemental statements of the case (SSOCs).  Mayfield v. Nicholson, 444 F.3d 1328, 1333-35 (Fed. Cir. 2006).  

In February 2010, the Veteran submitted a statement in support of claim form stating he was requesting an increased rating for his service-connected bilateral plantar calluses.  The RO accepted this correspondence as a notice of disagreement with the prior May 2009 rating decision denying a compensable rating, and as such, in September 2012, provided the Veteran with a VA medical examination.  In November 2012, the RO issued a statement of the case that continued the Veteran's zero percent rating for bilateral plantar calluses.  However, there is no evidence in the record of proper VCAA notice for the increased rating portion of the July 2008 claim.

The records of continuing VA medical treatment are dated up until June 11, 2014.  The Veteran's updated VA treatment records should be obtained.  38 C.F.R. § 3.159(c)(2) (2014).  
  
Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran VCAA notice regarding his claim for an increased rating for service-connected bilateral plantar calluses. 

2.  Obtain the Veteran's VA treatment records dated from June 12, 2014, to present.

3.  Upon completion of the above requested development, conduct any other development that is deemed warranted and readjudicate the Veteran's claim.  If the benefit sought on appeal is denied, the Veteran and his representative should be provided a supplemental statement of the case and afforded the appropriate opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


